       Case 4:18-cr-00223-RCC-DTF Document 277 Filed 06/11/19 Page 1 of 1


                                                                  _ _ FILED      _ _ LODGED
                                                                      RECEIVED .     COPY
   1
  2
                                                                         JUN 1 1 2019
  3
  4                                                               BY

  5
  6                            IN THE UNITED STATES DISTRICT COURT
  7                                  FOR THE DISTRICT OF ARIZONA
  8
  9     United States of America,                         No. CR-18-00223-TUC-RCC(DTF)
' 10                    Plaintiff,
                                                          RETURN OF EXHIBITS
 11     v.
 12     S.cott Daniel Warren,
 13                     Defendant.
 14
 15
 16    Receipt is hereby acknowledged for the exhibits submitted and or admitted during the Jury
 17    Trial conducted 5/29/2019 through 6/7/2019.
 18    4, 4A, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 16A, 17, 17A, 17B, 17C, 18, 19, 20, 21, 22,
 19    23, 24, 25, 34, 35, 36, 37, 38, 39, 40, 41, 42, 42A, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54,
 20    62,64,65,66,67,68;69,69A, 70, 71, 73, 74, 75, 76, 77, 78,82,83,84,85,86,87,88,89,
 21    91, 104, 104A andll0.

 22
 23    Exhibits shall be kept in my/our possession until all appeal time has run in this matter or
 24    until further Order of the Court.
· 25
 26    Dated: Cs, - If - lC\                 By:

 27
 28
